Exhibit 10.20

KEY EMPLOYEE SUPPLEMENTAL INCOME PROGRAM

AGREEMENT (SIP)

THIS AGREEMENT (the “Agreement”) is entered into this 1st day of January, 2004,
by and between Post, Buckley, Schuh & Jernigan, Inc. (“PBS&J” or “the Company”)
and The PBSJ Corporation (“PBSJ Corp”), Florida corporations with principal
offices in Miami, Florida (collectively referred to herein as the
“Corporation”), and Todd J. Kenner, a resident of the State of Nevada
(hereinafter referred to as the “Participant”) and sometimes referred to
collectively as “the Parties.” The term “PBS&J” shall include its subsidiaries
and affiliates.

WHEREAS, PBS&J is engaged in providing consulting engineering services,
including but not limited to design, planning, surveying, and allied
professional services; and

WHEREAS, the Board of Directors of The PBSJ Corporation has approved The PBSJ
Corporation Key Employee Supplemental Option Plan (KESOP) (hereinafter “the
Plan”), a section of which is known as Tier 2. Tier 2 known as the Key Employee
Supplemental Income Program or SIP (the “Program”) is designed to allow a
participating PBS&J officer to extend the leadership phase of his/her PBS&J
career all the way to Retirement from PBS&J and thus receive an annual financial
reward commencing at Retirement and extending into his/her early retirement
years.

WHEREAS, Participant is currently a Participant under the 1988 Supplemental
Income Plan of The PBSJ Corporation with an Agreement dated August 23, 1996 and
an Amendment dated January 1, 2000;

WHEREAS, the Board of Directors of The PBSJ Corporation has determined, in its
sole discretion, that the Participant satisfies the eligibility requirements for
participation in Tier 2 of the Plan as set forth below and Participant shall be
“grandfathered” into the new KEY EMPLOYEE SUPPLEMENTAL OPTION PLAN (KESOP) with
this Agreement replacing the earlier Amendment dated January 1, 2000. Upon
execution of this Agreement the prior Amendment shall be null and void.

NOW, THEREFORE, pursuant to Article 4 of the Plan and in consideration of the
mutual covenants herein contained, the Parties hereto agree as follows:

ARTICLE 1

DEFINITIONS

 

1.1 “Beneficiary” shall mean the person or persons who shall receive a benefit
under this Program as the result of a Participant’s death.

 

1



--------------------------------------------------------------------------------

1.2 “Benefit” shall mean the supplemental retirement income provided under Tier
2, SIP.

 

1.3 “Benefit Commencement Date” shall mean the date upon which a Participant
eligible to receive a benefit under the Plan Retires from his/her employment
with the Company and commences to receive such benefit. The Benefit Commencement
Date shall not precede a Participant’s 56th birthday. In the case of a
Participant who becomes disabled the Benefit Commencement Date shall have the
meaning set forth in Section 4.5 of the Plan.

 

1.4 “Board” shall mean the Board of Directors of The PBSJ Corporation.

 

1.5 “Company” or “PBS&J” shall mean Post, Buckley, Schuh & Jernigan, Inc., a
subsidiary or affiliate.

 

1.6 “Corporation” shall mean The PBSJ Corporation.

 

1.7 “Participant” shall mean any employee of the Company, a subsidiary, or
affiliate who is participating in this SIP Program.

 

1.8 “Plan” shall mean The PBSJ Corporation Key Employee Supplemental Option Plan
as amended from time to time.

 

1.9 “Retirement” or “Retires” shall mean termination of employment and of the
practice of engineering or such other discipline that Participant practices on
behalf of PBS&J.

 

1.10 “Service” shall mean the number of years and fractions thereof, which
represent the continuous employment of a Participant by the Company, a
subsidiary or affiliate.

 

1.11 The use of the masculine gender in the provisions of this Plan shall be
deemed to include the feminine gender unless the context indicates otherwise.

ARTICLE 2

ELIGIBILITY

 

2.1 Eligibility.

 

  (a) The Participant shall be eligible to receive the full amount of the
Benefit designated in this Agreement if the Participant has reached the age of
fifty-six (56) and been in the Program for ten (10) years. The date of entry
into the Program will be the date the Parties hereto entered into an Agreement
establishing the Participant’s Benefit amount.

 

2



--------------------------------------------------------------------------------

  (b) If Participant has reached age 56 for vesting in the Benefit but has not
been in the Program the requisite ten (10) years and decides to Retire before
attaining 10 years in the Program, the Participant will receive an annual
payment on a pro rata basis determined by Participant’s tenure in the 10 year
vesting requirement. [By way of example only, a Participant Retiring at age
fifty-eight (58) and having only six (6) years in the Program would receive 60%
of the annual Benefit provide in this Agreement.]

 

  (c) Annual Benefit amounts while Participant is in the Program and before
Retirement will increase by the 3% COLA each year, starting with the first
anniversary of this agreement.

 

2.2 Amount of Benefit. The amount of Participant’s Annual Benefit payable under
this Agreement shall be Forty Thousand Dollars ($40,000) payable in monthly
installments commencing on the Benefit Commencement Date for a period often
(10) years. The Corporation shall withhold applicable federal, state and local
taxes from the amounts due pursuant to the payment of any Benefit hereunder to
the extent such withholding is required by reason of such laws.

 

2.3 Forfeiture.

 

  (a) To be eligible to receive the Benefit once the vesting requirements have
been met and Participant has Retired, the Participant must not act in any
capacity for any business enterprise which competes in a substantial degree with
the Company or any subsidiary or affiliate thereof, nor engage in any activity
which involves substantial competition with the Company for a period of one
(1) year after Retiring from the Company without the consent of the Company.
Such consent shall not be withheld unless Participant’s competitive activities
on behalf of another employer could be reasonably expected to significantly
impact in an adverse manner the operations of the Division in which the
Participant had been assigned prior to Retirement.

Participant acknowledges that his/her services under this Agreement are of a
special, unique, unusual, extraordinary, and intellectual character, and that a
breach by Participant of this Section 2.3 could cause the Company irreparable
injury and damage and would therefore, cause a breach of this Agreement.

 

  (b) Participant agrees not to reveal to any third party any trade secrets or
other confidential or proprietary information of the Company, including but not
limited to, client lists, operational methods, financial information or other
information the Company generally regards and protects as confidential and
proprietary.

 

3



--------------------------------------------------------------------------------

  (c) If Participant should violate subsections (a) and/or (b) above without the
consent of the Company, such Participant’s entire or remaining Benefit payments,
as the case may be, shall be forfeited.

 

  (d) The Corporation shall stop payments to Participant hereunder if
Participant is involved in fraud, or if the Corporation determines that
Participant has been grossly negligent or has been engaged in willful misconduct
in the course of his/her employment. Nothing contained in this Agreement shall
in any way be construed to limit or otherwise waive the legal or equitable
rights or remedies of the Corporation to recoup monies paid hereunder to
Participant if the Corporation determines that it is entitled to such
recoupment.

 

2.4. Disability Benefits.

 

  (a) Disability Before Ten Years Participation. If Participant becomes disabled
or suffers from a disability prior to meeting either the age 56 requirement or
10 years in the Program, he/she shall be entitled to receive a Benefit amount
equal to that which the Participant would have been eligible to receive had
he/she Retired on the same date as the date of determination of the disability.
The Benefit amount shall be calculated according to the provisions of paragraph
2.1(b). Said amount would be payable for ten (10) years commencing upon
Participant’s determination of disability, provided, however, that Participant
must have been in the Program for at least 6 months.

Periods of temporary Disability and leaves of absence granted by the Company
shall not be deemed to interrupt continuous employment.

A Participant shall be deemed Disabled or suffering from a Disability (herein
referred to as “Disability” or “Disabled”) if, as a result of injury, sickness,
or disease, he is prevented from performing all of the material duties of
his/her regularly assigned responsibilities with the Company for a period of
ninety (90) consecutive days or more. The Company shall make the determination
of whether such person is Disabled for purposes of this Agreement.

 

  (b) Disability After Ten Years Participation. If a Participant becomes
disabled or suffers from a disability after meeting the age 56 and 10 year
tenure requirement for receiving his/her designated Benefit hereunder but before
Benefit payments have commenced, the Participant shall be entitled to receive
payments starting immediately for the entire 10-year Benefit period. The annual
amount thereof shall be equal to the annual Benefit Level amount that the
Participant was entitled to receive upon Retirement.

 

4



--------------------------------------------------------------------------------

2.5 Death Benefits.

 

  (a) Death Before Ten Years Participation. If a Participant’s death occurs
prior to Retirement, his/her Beneficiary shall be entitled to receive a Death
Benefit (hereinafter referred to as the “Death Benefit”) in an amount equal to
that which the Participant would have been eligible to receive had he/she
Retired on the same date as the date of death. The amount would be calculated
according to the provisions of paragraph 2.1(b). Said amount would be payable
for ten (10) years commencing upon Participant’s Death, provided, however, that
Participant must have been in the Program for at least 6 months.

 

  (b) Death After Ten Years Participation. If Participant’s death occurs after
meeting the age 56 and 10-year tenure requirement for receiving his/her
designated Benefit hereunder but before Benefit payments have commenced or
before he has received all payments hereunder, Participant’s Beneficiary shall
be entitled to receive payments starting immediately for the entire Benefit
period. The annual amount thereof shall be equal to the annual Benefit amount
(or Disability) that Participant had been receiving or was entitled to receive.

 

2.6 Suicide Disqualification. Notwithstanding Section 2.4 hereof, no Benefits
shall be payable to a Beneficiary if Participant’s death resulted from suicide
within two (2) years after he/she becomes a Participant.

 

2.7 Designation of Beneficiary. Participant, immediately upon becoming a
Participant, shall designate in writing the Beneficiary who shall receive a
Benefit as a result of his/her death. Participant may change the Beneficiary
from time to time, as his/her discretion, by notifying the Company in writing.

In the event the Beneficiary dies before all Benefit payments to which the
Beneficiary is entitled are made hereunder, the remaining payments shall be paid
to the personal representative of the Beneficiary’s estate in accordance with
applicable state law. If Participant fails to designate a Beneficiary, or if no
Beneficiary survives Participant, the Benefit payments due hereunder shall be
made to the personal representative of Participant’s estate in accordance with
applicable state law.

ARTICLE 3

DISPUTE RESOLUTION

 

3.1 In the event Participant (or a Beneficiary) does not receive a distribution
of a Benefit to which he believes he is entitled, he may present a claim to the
Board of Directors of The PBSJ Corporation. The claim must be in writing and
addressed to the Corporation.

 

5



--------------------------------------------------------------------------------

  The decision of the Board shall be made within sixty (60) days after receipt
of a request for review and shall be communicated in writing to Participant (or
a Beneficiary). Such written notice shall set forth the basis for the Board’s
decision. If there are special circumstances (such as the need for a hearing)
which require an extension of time for completing the review, the Board’s
decision shall be rendered not later than one hundred twenty (120) days after
receipt of a request for a review.

Should Participant reject the Board’s determination, the Parties will attempt to
resolve their differences through mediation using a mutually agreed upon
mediator whose costs shall be shared equally by the Parties. If the Parties
cannot resolve the issue through mediation and one Party institutes litigation
it must be filed with a court of competent jurisdiction with venue in Miami-Dade
County, Florida unless the Parties agree on another venue.

In any litigation involving this Agreement, the prevailing party will be
entitled to receive its reasonable attorneys’ fees and costs including any
appellate proceedings.

ARTICLE 4

MISCELLANEOUS

 

4.1 Assignment. Neither Participant nor any designated Beneficiary, nor any
other payee under this Agreement, shall have any power to transfer, assign,
anticipate, hypothecate or otherwise encumber in advance any Benefit payable
hereunder, nor shall any Benefit payable be subject to seizure for the payment
of any debts or judgments of any payee or be transferable by Participant to any
payee by operation of law in the event of such person’s bankruptcy, insolvency
or otherwise.

 

4.2 Employment Rights. This Agreement and the Plan shall not be deemed to create
a contract of employment between the Corporation and Participant, and shall
create no right for Participant to continue in the Corporation’s employ for any
specific period of time, or to create any other rights in Participant or
obligations on the part of the Corporation, except as are set forth herein or in
the Plan, nor shall this Agreement or the Plan restrict the right of the
Corporation to discharge or terminate Participant.

 

4.3 Termination of the Plan. Participant acknowledges and agrees that the
Corporation through its Board of Directors, has the right to amend, alter,
modify or revoke the Plan for all participating employees at any time, without
the approval of the shareholders of The PBSJ Corporation, except as specifically
set forth in the Plan.

 

6



--------------------------------------------------------------------------------

4.4 Participation in Other Employee Benefit Plans. Any Retirement or Disability
compensation payable under this Agreement shall not be deemed salary or other
compensation to Participant for the purpose of computing benefits to which
he/she may be entitled under any pension plan or other arrangement of the
Corporation for the benefit of its employees. Nothing contained herein shall in
any manner modify, impair or affect the existing or future right or interest of
Participant to receive any employee benefits to which he/she would otherwise be
entitled, or as a participant in any future incentive profit-sharing or bonus
plan, stock option plan or pension plan of the Corporation applicable generally
to salaried employees. The rights and interests of Participant to any employee
benefits or as a participant or beneficiary under any or all such plans shall
continue in full force and effect unimpaired, and Participant shall have the
right at any time hereafter to become a participant or beneficiary under or
pursuant to any and all such plans.

 

4.5 Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Florida without regard to the conflicts of
laws thereof. All lawsuits and other proceedings related to this Agreement or
the transactions herein described shall be commenced in a court of competent
jurisdiction in Miami-Dade County, Florida unless the parties mutually agree
otherwise.

 

4.6 Notices. Any notice, payment, demand or communication required or permitted
to be given by any provision of this Agreement shall be in writing and shall be
deemed to have been delivered and given for all purposes, if delivered
personally to the party or to an officer of the party to whom the same is
directed, or, whether or not the same is actually received, if sent by
registered or certified mail, postage and charges prepaid, properly addressed to
the addressee’s last known address.

 

4.7 Integrated Agreement. This Agreement and the Plan constitute the entire
understanding and agreement among the parties hereto with respect to the subject
matter hereof, and there are no agreements, understandings, restrictions,
representations or warranties among the parties other than those set forth
herein.

 

4.8 No Oral Modification. No modification or waiver of this Agreement or any
part hereof shall be valid or effective unless in writing and signed by the
Party or Parties sought to be charged therewith. No waiver of any breach or
condition of this Agreement shall be deemed to be a waiver of any breach or
condition of this Agreement or of any other subsequent breach or condition,
whether of like or different nature.

 

4.9 Binding Effect. This Agreement is binding upon and shall inure to the
benefit of the Corporation, its representatives, successors and assigns, and to
Participant, his/her heirs and personal representatives and/or designated
beneficiaries. The Corporation and Participant agree to execute any instruments
and to perform any acts, which are or may become necessary to effectuate this
Agreement and to fulfill its terms.

 

7



--------------------------------------------------------------------------------

4.10 Paragraph Captions. Paragraph and other captions contained in this
Agreement are for reference purposes only and are in no way intended to
describe, interpret, define or limit the scope, extent or intent of this
Agreement or any provision hereof.

IN WITNESS WHEREOF, the respective Corporation has caused this Agreement to be
executed by its duly authorized officer and Participant has hereunto set his/her
hand and seal as of the date first written above.

 

Attest:     Post, Buckley, Schuh & Jernigan, Inc. By:   /s/ Charles D. Nostra  
  By:        Charles D. Nostra, Assistant Secretary     Its:      Attest:    
The PBSJ Corporation By:   /s/ Becky S. Schaffer     By:   /s/ Richard A.
Wickett   Assistant Secretary     Its:      Witness:     Todd J. Kenner       
/s/ Todd. J. Kenner         

 

8



--------------------------------------------------------------------------------

BENEFICIARY

In the event of my death, I hereby designate Sally Kenner (name), Wife
(relation) to receive the deferred compensation payments provided for in the
forgoing Agreement. In the event that said beneficiary does not survive me, the
payments shall be made to Todd & Sally Kenner Family Trust (name),
___________________ (relation). In the event neither beneficiary designated
above shall survive me or if neither beneficiary designated above can be
located, all benefits to which I may from time to time be entitled shall be
payable to the personal representative of my estate in accordance with
applicable state laws.

 

EMPLOYEE /s/ Todd. J. Kenner Date: 8/9/2004

 

    Witness     Witness